People v Brown (2022 NY Slip Op 02140)





People v Brown


2022 NY Slip Op 02140


Decided on March 30, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 30, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

BETSY BARROS, J.P.
REINALDO E. RIVERA
PAUL WOOTEN
WILLIAM G. FORD, JJ.


2020-06434

[*1]The People of the State of New York, respondent, 
vMarcus Brown, appellant. 


Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill, William H. Brannigan, and Hannah X. Scotti of counsel; Robert Walder on the brief), for respondent.
Patricia Pazner, New York, NY (Ava C. Page of counsel), for appellant.

DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Queens County (Charles S. Lopresto, J.), dated June 9, 2020, which, after a hearing, designated him a level one sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
In 2014, the defendant was convicted, upon his plea of guilty, inter alia, of unlawful imprisonment in the first degree (Penal Law § 135.10) in connection with an armed robbery and burglary of a home. During the incident, a mother and a 10-year-old child were restrained. After a hearing pursuant to the Sex Offender Registration Act (Correction Law art 6-C; hereinafter SORA), the Supreme Court designated the defendant a level one sex offender (see id. § 168-a[2][a][i]).
The defendant's contention that SORA is unconstitutional as applied to him is without merit (see People v Knox, 12 NY3d 60; People v Marshall, 195 AD3d 961; People v Douglas, 189 AD3d 1276, 1277; People v Suarez, 147 AD3d 802; People v Edney, 143 AD3d 793; People v Taylor, 42 AD3d 13, 14).
BARROS, J.P., RIVERA, WOOTEN and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court